..··'·




 William Mcintosh
 688254
 Robertson Unit
 12071 F.M. 3522
 Abilene, Texas 79601


\ Clerk ,
  Abel Acosta
  COURT OF CRIMINAL APPEALS
  P.O. BOX 12308
  Austin, Texas 78711-2308

                               January 10, 2015

 Dear Clerk,
      Please find enclosed a Motion to Compel. Could you please file and
 let me know when the above mentioned has been set for a hearing. I have also
 enclosed an affidavit of indigency. Thank you for your assistance in this
 matter.




                                                         RECEIVED IN
                                                    COURT OF CRIMINAL APPEALS
 William Mcintosh
                                                           JAN 15 2015

                                                        Abel Acosta, Clerk
                                                      IN THE ·
                                       COURT OF CRIMINAL APPEALS
                                                Austin, Texas


William Mcintosh                                        §
                                                        §          Trial Court no. :c_20,084-cR
vs.                                                     §·
                                                        §          Appeal Case. No.
State of Texas                                          §
                                                        §
                                               MOTION '1'0 catPEL

'1'0 THE JUDGES OF 'l'HE caJRT OF CRIMINAL APPEALS:

        COMES NCM,         William Mcintosh, "Movant",             Pro   Se   and . respectfully files
this his MOTION         TO   COMPEL.
                                                        l.

        This     most       Honorable     Court       holds     injuctive I mandamus subject matter

jurisdiction over the issue and parties involved. See, In re Bonilla, 424
s.w.    3d
             ----(Tex.Crim.            App. 2014).
                                                       ii.

       On      May   28,     2014,     the Movant sent a letter to the District Attorney of
Ellis County requesting ato puchase                    copies    of some of the paperwork involved

in his criminal conviction in order to file a 11.0783 habeas corpus .(see
attached) ·
                                                       III.

       On December 15, 2014, Movant then notifed the jduge of the 40th Judicial

District that the D.A.'s office only sent a letter denying the request under

section 552. 223(a)(l). and asking the Judge to order the D.A. to inform the

Movant of said costs. (See attached letter to Honorable Bob Carroll).

                                                      IV.
        Having notifed         the Judge         of    said     court about this the Movant now has

no     other    adequate       remedy     of     law available to him and requests this Court

to     issue appropriate orders that the District Attorney of Ellis County inform
Movant of the costs so that he may be able to purchase a copy of said records.

So that he may file an accurate 11.073 habeas corpus in the interest of justict

and so that accuracy over finality may be practiced.

                                                             v.
     WHEREFORE,. PREMISES CONSIDERED, Movant prays                        this   most   Honorable court

would Grant this motion: entering orderes that Distrct Attorney Patrick Wilson

shall supply Movant with a list of how much it will cost to obtain the records

asked        for    in   the   interest              of justice, and to make final adjudication upon

Movant's attached MOTION within a reasonable time specified by this Court.

                                                            VI.
        I,    William Mcintosh,              TDCJ-ID         no. 688254, being confined in the French

M.   Robertson Unit            of     the TDCJ-Id system, in Jones County, Texas; do hereby

verify       and    declare     under        penalty of perjury that the foregoing MOTIN, its

STATMENTS          and   all ATTACHMENTS are true and correct, as well as being offered

by myself,           in GOOD        FAITH.           I   also attest that I-'am indigent and unable to

pay costs of procesing this MOTION.

SIGNED AND EXECUTED ON THIS the lOth day of January, 2015

Respectfully Submitted,




Movant, Pro Se
William Mcintosh 688254
Robertson Unit
12071 F.M. 3522
Abilene, , Texas 79601


                                                           VII.
     I do hereby certify that a true and correct copy of the foregoing Motion
has been served upon Patrick Wilson District Attorney of Ellie County via
u.s. Mail on this the lOth day of January, 2014.
Willliam Mcintosh, Pro se.



                                        .-....   ~
                      ELLIS COUNTY                              & DISTRICT ATTORNEY
                                                       PATRICK         M. WILSON
          EuJs CouNTY CounTs   BtiiUliNt; •   I 09 S. jAcKSON   • WAXAIIACIIIII.   TX 75165 • (972) 825-5035 •   fAx   (972) 825-5047




                                                                  June 4, 2014

William Mcintosh
TDCJ-ID#688254
Robertson Unit
12071 FM 3522
Abilene, Texas 79601

                Re:      Public Information Request

Dear Mr. Mcintosh:

     .. Please let this serve as a response to your letter dated May 28,2014. Pursuant to Texas Open
Records Act § 552.223(a)(l), agovemmental entity is not required to accept or comply with a
request for information from anindividual who is imprisoned or confined in a correctional facility.
On this date, this office confirmed that you are presently confined in the Robertson Unit of the Texas
Department of Criminal Justice.

                                                                              Sincerely,




                                                                             M. Ann Montgomery-Moran
                                                                             Asst. County & District Attorney


MAM/jam
William Arthur Mcintosh
Robertson Unit
TDCJ-ID no. 688254
12071 F.M. 3522
Abilene, Texas 79601


Honorable Bob Carroll
Courts Building
309 s. Jackson St. 3rd Floor
Waxahachie, Texas 75165 - 3745
certified Mail no. 7001 2510 0003 1040   2796~
                                             .~:.
                                             :.P   ,

Re: cause no.'s 20,084 CR et al.
                                 December 15, 2014     1~·
                                                       .     . ~.

Sir,

     I recently wrote to the District Attorney and requ~sted inormation from .
the D.A. regarding my criminal conviction, as referenc~d in the above numbere!
cause number. He responded back quoting Section 552~223(a){l) where he does
not have to comply with a request from an inmate. (See Attached Letter).
     Recently the Texas Court of Criminal Appe~ls handed downa decision
that deals with this type of issue. In Re Rosali Bonilla, 424 s.w. 3d 529
(Tex.Crim. App. 2014). In which the Court stated the following; "For ''an indigent
inmate wishing to pursue an application for a writ of habeas cotpus in a
  non-death case under Article 11.07, as here, ordinarily the burde~ falls
solely on him, without appointment of counsel, to initially file his applic-
action. An Applicant will usually only get only one bite of the habeas corpus
apple because se~tion 4 of article 11.07 precludes a court from conmsidering
the merits of or granting relief based on a asubsequent application unless
the application·' contains   sufficient specific facts establishing one of the
two limited exceptions to the one-bite rule. See Tex.Code.Crim.Proc. art.
11.07 §4."
     "In all likelihood, an applicant will need obtain and review his
trial and appellate transcripts to ensure that he considered the entire
record so that he may present all his claims at what will likely be his first
and only bite at the habeas corpus apple. And the first step to obtaininga ·
transcript is to find out how much it costs. By refusing to tell the relator
how much it would cost to purchase a transcript, the district clerk cut off
relators ability to prepare and present a complete application for a writ
of habeas corpus."
     "By depriving relator of the information about the costs to obtai his
trial and appellate transcripts, the district clerk's policy invoking section
552.028 deprived relator of the ability to prepare an application for a writ
of habeas corpus that included all possible grounds for and thereby denied
him the right to access the courts."
     This is a similiar situation except tha the information would be use
to file a 11.073 writ of habeas corpus which the Texas Court of Criminal
Appeals handed down an opinion in Ex Parte Robbins No. WR-73,484-02 and they
determined that 11.073 qualifies as new law and overcomes a ®4 bar of the
writ. So the D.A. has effectively denied me access to the courts.          .
     I am now asking you to order the D.A. to turn over the following paper
work or inform me of the cost to ac~uire a copy of the list of paperwork
so that I may parchase said from the D.A. s office.
1. All Doctors reports from Dr. R. Walton and A Dr. Prescott.
2. A copy of the polygraph examination viddeotape and transcript.
3. Affidavits from Christine McMurray and Linda McMurray.
4. A copy of the interview of Victim by Arlette Werthman as well as a copy
    of the interview of Crystal, McRae.
     These items are in the possission of the D.A.'s office and are needed
to have an expert review them and determine if I have sufficient need to
file a writ on the 11.073 section. Please inform of what you determine.




William Mcintosh




I, William Mcintosh   attest   that this a true and correct copy of the letter
sent to the judge.


tv :lL .P~ik:/
William Mcintosh
                                        §
William Mcintosh                        §
pro se                                   §
                                        §
County of Jones                         §


                              AFFIDAVIT OF INDIGENCY

Comes Now William Arthur·Mcintosh, Affiant, and he files this his affidavit
of indigency. Mclnoths attests that he has no earned income and has no source
of income   other than what is gifted to him by friend sand family.


     i, William Arthru Mcintosh, TDCJ-ID no. 688254, being confied in the

F.M. Robertson Unit in Jones County, Texas; do hereby declare under pen·alty
o perjury that the foregoing statement is true and correct and is being offered
by myself in GOOD FAITH.



REspe.ctfully submit~,   ,r
fvJLJ0;t .
William Mcintosh, pro se